Title: [August 1766]
From: Adams, John
To: 



      Tuesday Aug. 5 or 12 1766.
      
      
       Satt out with my Wife for Salem—dined at Boston—drank Tea at Dr. Simons Tufts’s at Medford —lodg’d at Mr. Bishops.
      
      
       
        
   
   Simon Tufts (1727–1786), Harvard 1744, an older brother of AA’s uncle by marriage, Dr. Cotton Tufts (Charles Brooks, History of the Town of Medford, Boston, 1855, p. 305–306).


       
      
      

      Wednesday Aug. 6 or 13 1766.
      
      
       Satt out from Mr. Bishops, oated, at Norwoods alias Martins, and reached Brother Cranches at 12 o Clock —dined and drank Tea, and then rode down to the Neck Gate, and then back thro the common and down to Beverly Ferry, then back thro the common and round the back Part of the Town Home. Then Walked round the other Side of the Town to Coll. Browns, who not being at Home, we returned. The Town is situated on a Plain, a Level, a Flat—scarce an Eminence can be found, any where, to take a View. The Streets are broad, and strait and pretty clean. The Houses are the most elegant and grand, that I have seen in any of the maritime Towns.
      
      
       
        
   
   The Cranches had recently moved from the Germantown district of Braintree to Salem, where Richard Cranch established a watch and clockmaking business. Probably during either this first visit of the Adamses to the Cranches, or during a second visit in November of this year (see 3 Nov., below), JA and AA sat for their earliest known portraits, by Benjamin Blyth, a young and relatively little-known painter then working in Salem; see Henry Wilder Foote,“Benjamin Blyth of Salem: 18th Century Artist,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 71 (1953–1957):69–71, 81–82. It is curious that JA says nothing in his Diary of these portraits, which now hang in the library of the Massachusetts Historical Society.


       
      
      

      Thurdsday Aug. 7 or 14 1766.
      
      
       In the Morning rode a single Horse, in Company with Mrs. Cranch and Mrs. Adams in a Chaise, to Marblehead. The Road from Salem to Marblehead, 4 miles, is pleasant indeed. The Grass Plotts and Fields are delightfull. But Marblehead differs from Salem. The Streets are narrow, and rugged and dirty—but there are some very grand Buildings. Returned and din’d at Cranch’s—after dinner walked to Witchcraft Hill—An Hill about 1/2 Mile from Cranches where the famous Persons formerly executed for Witches were buried. Somebody within a few Years has planted a Number of Locust Trees over the Graves, as a Memorial of that memorable Victory over the Prince of the Power of the Air. This Hill is in a large Common belonging to the Proprietors of Salem &c. From it you have a fair View of the Town, of the River, the North and South Fields—of Marble Head—of Judge Lynde’s Pleasure House and of Salem Village &c.
      
      

      Monday Aug. 18th.
      
      
       Went to Taunton. Lodged at McWhorters.
      
      

      Tuesday 19 August.
      
      
       Dined at Captn. Cobbs with Coll. G. Leonard, Paine, Leonard, young Cobb &C.
      
      
       
        
   
   John Rowe made a much fuller entry of the events of this day at Taunton court in his diary:


        
         
          
           “19 August Tuesday Rose Very Early this morng. Reachd Taunton at Noon dind there with the Judges. Colo. Geo Leonard, Colo. Ephraim Leonard, Mr. Justice Williams and Mr. Justice Elisha Toby who was this [day] Swore into his Office also Mr. Justice Fales who is Clerk of this Court—had some Conversation with Colo. White and Mr. Adams on the Affairs of Ebenezer Stedson with B and Edwd. Davis and Gave Mr. Adams A Guinea as A fee. Spent the Evening at Mr. McQuarters with Mr. Adams, Mr. Leonard, Mr. Calef Mr. Amiel Mr. Wm. Speakman and young Mr. Cobb"  (MS, MHi; this entry is partially printed under the erroneous date of 12 Aug. in Rowe, Letters and DiaryLetters and Diary of John Rowe, Boston Merchant, 1759–1762, 1764–1779, ed. Anne Rowe Cunningham, Boston, 1903., p. 106–107).
          
         
         
        
        
   
   The case in which JA and Col. Samuel White of Taunton were serving as Rowe’s counsel was that of “Benja. Davis and als. vs. Ebenezer Stetson. Coll. White appld. this. posted to Mr. Rowe” (JA’s annotated list of actions in Taunton, Plymouth, and Barnstable courts, 1764–1767, Adams Papers, Microfilms, Reel No. 184).


       
      
      

      Wednesday 20 August.
      
      
       Spent Evening at Lodgings with Charles Cushing, and Daniel Oliver of Middleborough, Paine and Leonard—socially.
      
      
       
        
   
   Not the young lawyer of the same name mentioned under 28 July, above, but his first cousin, son of Judge (later Chief Justice) Peter Oliver. This Daniel Oliver died in 1768 at the age of 30 (NEHGRNew England Historical and Genealogical Register., 19 [1865]:104).


       
      
      

      Thurdsday Morning 21 August.
      
      
       Fine Weather—feel well.
      
     